Ritchie, J.,
delivered the opinion of the Court.
The appellants contend, first, that Henry Brooke was not the person to whom the complainant was married; ■secondly, if he was, that the motives and intentions with which he became a party to the marriage rendered it invalid.
That the complainant was united in marriage on the 29th of February, 1872, by the Catholic priest, Father *533Wiget, at St. Joseph’s Church, in Washington City, to a man professing to be the Henry Brooke of whom complainant now claims to be the widow, is conceded. The fact that the marriage ceremony took place not being disputed, there is left to be determined only the simple question of whether the person who claimed to be Henry Brooke was really him or not.
Upon this question of fact we concur in the conclusion reached by the Court below. The discussion of the evidence by that Court is so clear and ample as to render it unnecessary for us to go in detail over the same ground; and we shall direct its opinion to be incorporated into the report of this case as a sufficient statement of the reasons why we consider the identity of Henry Brooke to have been fully established.
As to the proposition of law contended for by the appellants, that, assuming Henry Brooke to have been the real party to the ceremony of marriage, his having remarked to the complainant just previous to its performance, “I will marry you, but understand, I will never live with you,” rendered the marriage ceremony an idle form without binding force, while we would remark we can give no countenance to the idea.that the solemn rites of marriage which it is the policy of the law and good morals to uphold, can be thus converted into a delusion and a fraud, there is in this case no foundation even to contend for the doctrine set up, as the evidence shows the facts do not exist to which it could be applicable. Even if Brooke made that declaration with the intention at the time of not treating the complainant as his wife, he nevertheless proceeded to take the vows that declared them man and wife ; and the evidence shows that he frequently visited her afterwards, and was the father of one or more of her children begotten after the marriage.
Nor do we deem it material to announce our agreement or dissent as to the opinion of the Court below that the *534declarations of Brooke during his life-time that he was not married to complainant were admissible testimony; because, even giving to them their full effect, they are more than counterbalanced by the other testimony in the cause. In fact, his denials of the marriage are entitled to hut little weight, as it plainly appears thát although he was aware that a public report of his marriage was in circulation so early as 1874, and it was asserted, to his knowledge, •that the certificate of the marriage had been seen, he did not abandon his intimate relations with the complainant; and notwithstanding the ceremony took place in Washington City, but a short distance from his home ; that the record of it was kept in a well-known church of his own denomination ; and the priest who performed the ceremony and the witnesses to it, and the complainant herself, were all readily accessible to him up to the time of his death in 1879, he never approached the priest or the witnesses on the subject, nor took any steps whatever to expose what, if not true, was a most heinous fraud, such as no one upon whom it was practised would continue to labor under, with the amplest facilities at hand to expose it, and not place himself right before his family and the community. To content himself with mere denials, was to shrink from an easy and incumbent investigation, and can only be regarded as in harmony with the conduct of one who had contracted a marriage intended to be kept secret, and which he was unwilling to avow.
As to the point made by the appellants that the decree is general and therefore against A. T. Brooke as executor, although he was improperly made one of the parties defendant to the hill, and was allowed to amend his answer to show that in that capacity he had no interest in the question of the complainant’s right of dower, it is unnecessary to say more than that Brooke is not affected by the decree, as executor, and no part even of the costs is awarded- against him in that capacity.
*535(Decided 6th July, 1883.)
Concurring with the Circuit Court that a valid marriage was solemnized, as the complainant avers in her bill, between her and the said Henry Brooke, and that she accordingly is entitled to have her dower assigned as the Court has awarded it, we shall affirm the decree appealed from. But we think it proper and equitable to grant the application of the appellants, in case their appeal was unsuccessful, that the costs be equally divided between the parties. This we do because the defendants had reasonable ground to question the fact of complainant’s marriage to Henry Brooke, from the neglect of complainant to assert it in liis life-time, and from her not openly maintaining those relations to him usually subsisting between married persons. As this conduct of the complainant, whatever may have been the extenuating circumstances, furnished reasonable ground for resisting her demands, and she may be regarded as largely responsible for the litigation attendant upon the establishment of her rights, we think it but fair she should equally bear the burden of the costs.

Decree affirmed, and costs above and beloio equally divided betiueen the parties; and cause remanded.